On December 15, 1999, the Defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison, with eight (8) years suspended; and Count II: Ten (10) years In the Montana State Prison, with eight (8) years suspended, to run consecutively to the sentence imposed in Count I.
On March 3, 2000, the Defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Tom Kragh. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended to the following: Count I: Ten (10) year commitment to the Department of Corrections, with eight (8) years suspended; and Count II: Ten (10) year commitment to the Department of Corrections, *5with eight (8) years suspended, to run consecutively to the sentence imposed in Count I. The Board recommends that the defendant be considered for placement in a pre-release center. The Board further agrees and directs that during the first five (5) years that the defendant is paroled or on probation that he not enter Lake County for any reason.
DATED this 10th day of April, 2000.
Hon. Ted L. Mizner, District Court Judge